                                                        Case 3:19-cv-00598-RCJ-CLB Document 83 Filed 10/21/20 Page 1 of 2



                                                        Mark R. Thierman, Nev. Bar No. 8285              David W. Hodges (admitted pro hac vice)
                                                    1   mark@thiermanbuck.com                            Texas State Bar No. 00796765
                                                        Joshua D. Buck, Nev. Bar No. 12187               dhodges@hftrialfirm.com
                                                    2   josh@thiermabuck.com
                                                        Leah L. Jones, Nev. Bar No. 13161                Tina E. Gutierrez (admitted pro hac vice)
                                                    3   leah@thiermanbuck.com                            Texas Bar No. 24116467
                                                        Joshua R. Hendrickson, Nev. Bar. 12225           tgutierrez@hftrialfirm.com
                                                    4   joshh@thiermanbuck.com                           HODGES & FOTY LLP
                                                        THIERMAN BUCK LLP                                4409 Montrose Blvd, Ste. 200
                                                    5   7287 Lakeside Drive
                                                        Reno, Nevada 89511                               Houston, Texas 77006
                                                    6   Tel. (775) 284-1500                              Telephone: 713-523-0001
                                                        Fax. (775) 703-5027                              Facsimile: 713-523-1116
                                                    7
                                                        Attorneys for Defendants
                                                    8                                                    LEAD ATTORNEYS IN CHARGE FOR
                                                                                                         PLAINTIFF AND CLASS MEMBERS
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                                                                         Local Counsel:
                                                   10
                                                                                                         Michael P. Balaban
                                                   11                                                    State Bar No. 9370
          (775) 284-1500 Fax (775) 703-5027




                                                                                                         mbalaban@balaban-law.com
              THIERMAN BUCK LLP




                                                   12                                                    LAW OFFICES OF MICHAEL P.
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                                                                         BALABAN
                                                   13
                                                                                                         10726 Del Rudini Street
                                                   14                                                    Las Vegas, NV 89141
                                                                                                         Telephone: (702) 586-2964
                                                   15                                                    Fax: (702) 586-3023
                                                   16
                                                   17                              UNITED STATES DISTRICT COURT
                                                                                        DISTRICT OF NEVADA
                                                   18
                                                   19
                                                        CLARISSA HARRIS on behalf of herself and     Case No.: 3:19-cv-00598-RCJ-CBC
                                                   20   all others similarly situated,
                                                                                                     ORDER GRANTING STIPULATION TO
                                                   21                                                EXTEND TIME FOR DEFENDANTS TO
                                                               Plaintiff(s),                         RESPOND TO PLAINTIFF’S MOTION
                                                   22                                                FOR SUMMARY JUDGEMENT AND
                                                               v.                                    EXTENSION OF TIME FOR PLAINTIFF
                                                   23                                                TO REPLY

                                                   24   DIAMOND DOLLS OF NEVADA, LLC dba                           FIRST REQUEST
                                                        the SPICE HOUSE, KAMY KESHMIRI,
                                                   25   JAMY KESHMIRI,
                                                   26          Defendant(s).
                                                   27
                                                   28

                                                                                                   -1-
                                                         STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFF’S MOTION
                                                                                  FOR SUMMARY JUDGMENT
                                                        Case 3:19-cv-00598-RCJ-CLB Document 83 Filed 10/21/20 Page 2 of 2




                                                    1          Pursuant to Local Rules (“LR”) IA 6-1, IA 6-2, and LR 7-1, DEFENDANTS DIAMOND
                                                    2   DOLLS OF NEVADA, LLC dba the SPICE HOUSE, KAMY KESHMIRI, JAMY KESHMIRI
                                                    3   by and through their counsel, Thierman Buck, LLP and Plaintiff, CLARISSA HARRIS, by and
                                                    4   through her counsel, Hodges & Foty, LLP, hereby request that the Court grant the Parties’ request
                                                    5   for an extension of time for Defendants to file their response to Plaintiff’s Motion for Summary
                                                    6
                                                        Judgement (ECF No. 68). Defendants’ response is currently due on October 23, 2020, and the
                                                    7
                                                        Parties request a ten (10) day extension up to Monday, November 2, 2020. Additionally, Plaintiff
                                                    8
                                                        requests an additional five (5) days to reply to Defendants’ response once filed. Therefore,
                                                    9
                                                        Defendants’ response would be due on November 2, 2020 and Plaintiff’s reply would be due on
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                        November 21, 2020.
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                               This is the Parties’ first request for an extension of time. This request is not intended for
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive




                                                        delay and is made in good faith.
                   Reno, NV 89511




                                                   13
                                                        DATED: October 21, 2020.
                                                   14
                                                   15   Respectfully Submitted,
                                                   16
                                                   17   THIERMAN BUCK LLP
                                                                                                              HODGES & FOTY LLP
                                                   18   /s/ Mark R. Thierman
                                                        Mark R. Thierman                                      /s/    Tina E. Gutierrez
                                                   19   Attorneys for Defendants                              Tina E. Gutierrez (admitted pro hac vice)
                                                   20                                                         Attorney for Plaintiff and Class Members

                                                   21
                                                   22
                                                   23                                               ORDER

                                                   24          IT IS SO ORDERED.

                                                   25
                                                   26          DATED this 21st day of October, 2020.

                                                   27
                                                   28                                         United States District Judge

                                                                                                       -2-
                                                         STIPULATION TO EXTEND TIME FOR DEFENDANTS TO RESPOND TO PLAINTIFF’S MOTION
                                                                                  FOR SUMMARY JUDGMENT
